Case 1:19-cv-04916-KAM-JO Document 13 Filed 11/14/19 Page 1 of 12 PageID #: 46



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK



ASHRAF IBRAHIM, individually and on                Civil Action No.: 1:19-cv-04916-KAM-JO
behalf of all others similarly situated,
                                                   FIRST AMENDED CLASS ACTION
                              Plaintiff,           COMPLAINT

       v.                                          JURY TRIAL DEMANDED

AMERICAN HONDA MOTOR CO., INC.,

                              Defendant.



       Plaintiff Ashraf Ibrahim (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, makes the following allegations pursuant to the

investigation of his counsel and based upon information and belief, except as to allegations

specifically pertaining to himself and his counsel, which are based on personal knowledge.

                                  NATURE OF THE ACTION

       1.      This is a class action against Defendant American Honda Motor Co., Inc.

(“Honda” or “Defendant”) for the manufacture and sale of Honda EU2200i, EU2200i

Companion, EU2200i Camo, and EB2200i Portable Generators (collectively, the “Generators” or

the “Products”), all of which suffer from an identical design defect that Defendant fails to

disclose to consumers at the time of purchase.

       2.      The design defect causes the Products to leak gasoline from their fuel valves,

posing severe fire and burn hazards. This defect has rendered the Products unsuitable for their

principal and intended purpose. Upon information and belief, the Products’ defective nature

spans across the above-listed models because they are all manufactured by one manufacturer and
Case 1:19-cv-04916-KAM-JO Document 13 Filed 11/14/19 Page 2 of 12 PageID #: 47



have essentially identical electrical, physical, and functional characteristics, which utilize the

same or similar components for each model. Thus, the defect manifests itself equally across the

models of Honda Generators specified above.

         3.      On March 20, 2019, Defendant issued a recall of the Products. Prior to the recall,

Defendant had exclusive knowledge of the defect, which was not known to Plaintiff or Class

Members.

         4.     But Honda’s recall is insufficient. It was designed so that Honda could retain as

much of its unlawful profits as possible while also providing as little benefits to purchasers as

possible.

         5.     Notably, Honda’s recall provides for minimal notice to class members. Honda

claims to be “contacting all known purchasers directly,” but this excludes tens if not hundreds of

thousands of consumers who purchased Defendant’s Generators at third-party retail stores.

Moreover, Honda has only offered to repair the Generators. Honda has not offered any form of

monetary relief to purchasers.

         6.     However, even consumers who attempt to have their Product repaired are facing

difficulty due to unavailability of replacement parts. Indeed, an April 18, 2019 letter from

Defendant posted on its website, powerequipment.honda.com, acknowledges that consumers are

facing “frustration and inconvenience” due to the recall, while also stating that “[w]e empathize

with those customers waiting to have recall repairs performed by their authorized Honda Power

Equipment servicing dealer due to an insufficient supply of replacement parts.”1

         7.     Honda sold the Products to unsuspecting consumers upon the material omission

that the Products were fit for their intended purpose. None of these customers would have

purchased the Products had they known of this highly material fact.
1
    http://cdn.powerequipment.honda.com/pe/pdf/Recalls/Consumer-parts-letter.pdf

                                                  2
Case 1:19-cv-04916-KAM-JO Document 13 Filed 11/14/19 Page 3 of 12 PageID #: 48



       8.      With hundreds of thousands of units sold at approximately $1,100 to $1,300 each,

Honda has profited enormously from its failure to timely disclose the product defect to

purchasers.

       9.      Although Honda sells the Products through its authorized dealerships, Plaintiff

and Class Members are intended third-party beneficiaries of the contractual relationship between

Honda and its dealers because Honda’s authorized dealers, franchisees, representatives, and

agents were not intended to be the ultimate consumers of the Products and have no rights under

the warranty agreements or contracts of sale provided with the Products. Defendant Honda

Motor Co. knows that consumers are the end-users of its Products.

       10.     Indeed, upon information and belief, the contracts between Defendant American

Honda Motor Co. and its authorized dealers state that it is the dealer’s obligation “to promote

and sell, at retail, Honda Products.”

       11.     Upon information and belief, the contracts between Defendant American Honda

Motor Co. and its authorized dealers also explicitly state that “Dealer agrees that it will expressly

incorporate any warranty furnished by American Honda with a [Honda Product] as part of each

order form or other contract for the sale of such [Honda Product] by Dealer to any buyer.”

(emphasis added).

       12.     Accordingly, the warranty agreements covering the Products at issue were

designed for and intended to benefit only the ultimate purchasers, such as Plaintiff and Class

Members.

       13.     As a direct result of Honda’s actions, Plaintiff and Class Members have suffered

injury in fact, have been damaged, and have suffered a loss of money or property for having paid

more money than they otherwise would have for a dangerous and defectively designed Product.




                                                 3
Case 1:19-cv-04916-KAM-JO Document 13 Filed 11/14/19 Page 4 of 12 PageID #: 49



       14.     Plaintiff brings his claims against Defendant individually and on behalf of a class

of all other similarly situated purchasers of the Products for breach of implied warranty, unjust

enrichment, and violation of New York’s General Business Law (“GBL”) §§ 349 & 350.

                                         THE PARTIES

       15.     Plaintiff Ashraf Ibrahim is a citizen of New York, residing in the Bronx. On

March 3, 2018, Mr. Ibrahim purchased a 2018 Honda EU2200i Portable Generator, Serial No.

EAMT-1024882, from an authorized Honda dealer in Queens, New York. Mr. Ibrahim paid

$960.00 plus $85.20 in sales tax for a total of $1,045.20. Prior to purchase, Mr. Ibrahim was not

made aware of the fact that the Product is defective and poses a severe safety hazard, which was

only in the possession of Defendant. Nothing on the Product’s packaging disclosed this material

fact. Mr. Ibrahim purchased the Product because he believed it was fit for use as a portable

generator. However, the Product Mr. Ibrahim purchased was not fit for use as a portable

generator due to the Product’s dangerous defect. Mr. Ibrahim would not have bought the

Product, or would have only done so on substantially different terms, had he known that the

Product leaks gasoline from its fuel valve, rendering it both dangerous and useless.

       16.     Defendant American Honda Motor Co., Inc. is a California corporation with its

principal place of business in Torrance, California. Defendant Honda markets and sells its

portable Generators widely throughout the United States. Upon information and belief,

Defendant Honda has sold hundreds of thousands of these defective Generators. Plaintiff

reserves his right to amend this Complaint to add different or additional defendants, including,

without limitation, any officer, director, employee, supplier, or distributor of Honda Portable

Generators who has knowingly and willfully aided, abetted, or conspired in the false and

deceptive conduct alleged herein.




                                                 4
Case 1:19-cv-04916-KAM-JO Document 13 Filed 11/14/19 Page 5 of 12 PageID #: 50



                                   JURISDICTION AND VENUE

       17.     This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)

because there are more than 100 class members and the aggregate amount in controversy exceeds

$5,000,000.00, exclusive of interest, fees, and costs, and at least one class member is a citizen of

a state different from Defendant.

       18.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

Defendant does business throughout this district, and a substantial part of the events giving rise

to Plaintiff’s claims took place within this District, where Plaintiff purchased the Product.

                               CLASS ACTION ALLEGATIONS

       19.     Plaintiff seeks to represent a class defined as all persons in the United States who

purchased a Honda EU2200i, EU2200i Companion, EU2200i Camo, and/or EB2200i Portable

Generator (hereafter, the “Class”).

       20.     Plaintiff also seeks to represent a subclass of all Class members who purchased a

Honda EU2200i, EU2200i Companion, EU2200i Camo, and/or EB2200i Portable Generator in

the State of New York (hereafter, the “New York Subclass”).

       21.     At this time, Plaintiff does not know the exact number of members of the

aforementioned Class and Subclass (“Class Members” and “Subclass Members,” respectively);

however, given the nature of the claims and the number of retail stores in the United States

selling Defendant’s Products, Plaintiff believes that Class and Subclass Members are so

numerous that joinder of all Members is impracticable.

       22.     Common questions of law and fact exist as to all Class Members and predominate

over questions affecting only individual Class Members. Common legal and factual questions

include, but are not limited to:




                                                 5
Case 1:19-cv-04916-KAM-JO Document 13 Filed 11/14/19 Page 6 of 12 PageID #: 51



               (a)     whether Defendant misrepresented and/or failed to disclose material facts

concerning the Products;

               (b)     whether Defendant’s representations, omissions, and/or conduct were

likely to deceive consumers into believing that the Products operated properly;

               (c)     whether Defendant has been unjustly enriched as a result of the unlawful

conduct as alleged in this Complaint such that it would be inequitable for Defendant to retain the

benefits conferred upon Defendant by Plaintiff and the Class;

               (d)     whether Plaintiff and the Class sustained damages with respect to the

claims asserted, and if so, the proper measure of their damages.

       23.     Plaintiff’s claims are typical of the claims of Class and Subclass Members

because Plaintiff and all Class Members purchased a defective Honda Portable Generator under

the representation and/or omission that it was fit to perform its stated purpose when, in fact, it

was not.

       24.     Plaintiff is an adequate representative of the Class because his interests do not

conflict with the interests of the Class Members he seeks to represent, he has retained counsel

competent and experienced in prosecuting class actions, and he intends to prosecute this action

vigorously. The interests of Class Members will be fairly and adequately protected by Plaintiff

and his counsel.

       25.     The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of Plaintiff and Class Members. Each individual Class Member may

lack the resources to undergo the burden and expense of individual prosecution in the complex

and extensive litigation necessary to establish Defendant’s liability. Individualized litigation

increases the delay and expense to all parties and multiplies the burden on the judicial system

presented by the complex legal and factual issues of this case. Individualized litigation also

                                                  6
Case 1:19-cv-04916-KAM-JO Document 13 Filed 11/14/19 Page 7 of 12 PageID #: 52



presents a potential for inconsistent or contradictory judgments. In contrast, the class action

device presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court on the issue of

Defendant’s liability. Class treatment of the liability issues will ensure that all claims and

claimants are before this Court for consistent adjudication of the liability issues.

                                          COUNT I
                       (Breach of Implied Warranty of Merchantability)

        26.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        27.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

        28.     Defendant, as the designer, manufacturer, marketer, distributor, and/or seller

impliedly warranted that the Products were fit for their intended purpose in that they would

function properly.

        29.     Defendant breached the warranty implied in the contract for the sale of the

Products in that they could not pass without objection in the trade under the contract description,

the goods were not of fair average quality within the description, and the goods were unfit for

their intended and ordinary purpose in that they did not function properly due to their defective

design and dangerous propensity to leak gasoline. As a result, Plaintiff and Class Members did

not receive the goods as impliedly warranted by Defendant to be merchantable.

        30.     In reliance upon Defendant’s skill and judgment and the implied warranties of

fitness for the purpose, Plaintiff and Class Members purchased the Generators for use as

generators.




                                                  7
Case 1:19-cv-04916-KAM-JO Document 13 Filed 11/14/19 Page 8 of 12 PageID #: 53



        31.     The Generators were not altered by Plaintiff and Class Members. They were

defective when they left the exclusive control of Defendant.

        32.     Defendant knew the Products would be purchased and used without additional

testing by Plaintiff and Class Members.

        33.     As a direct and proximate cause of Defendant’s breach of the implied warranty,

Plaintiff and Class members have been injured and harmed because: (a) they would not have

purchased the Products on the same terms if the true facts concerning their defective nature and

propensity to leak gasoline had been known; and (b) the Products did not perform as promised.

                                           COUNT II
                                       (Unjust Enrichment)

        34.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        35.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

        36.     Defendant has been unjustly enriched in retaining the revenues derived from

Plaintiff and Class Members’ purchases of the Products. Retention of those monies under these

circumstances is unjust and inequitable because Defendant failed to disclose that the Products

were unfit for use as generators. Defendant’s misrepresentations and/or material omissions

caused injuries to Plaintiff and Class Members because they would not have purchased the

Products if the true facts were known.

        37.     Retention of those monies also is unjust and inequitable because, as alleged

above, Honda commenced an ineffective recall that was calculated to result in few returns and no

refunds, thereby protecting profits Honda collected from selling the defective products.




                                                  8
Case 1:19-cv-04916-KAM-JO Document 13 Filed 11/14/19 Page 9 of 12 PageID #: 54



        38.     Because Defendant’s retention of the non-gratuitous benefits conferred on them

by Plaintiff and Class Members is unjust and inequitable, Defendant must pay restitution to

Plaintiffs and Class Members for its unjust enrichment, as ordered by the Court.

                                           COUNT III
                              (Violation of New York G.B.L. § 349)

        39.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        40.     Plaintiff brings this claim individually and on behalf of the members of the Class

and New York Subclass against Defendant.

        41.     By the acts and conduct alleged herein, Defendant committed unfair or deceptive

acts and practices by making false representations and/or material omissions concerning the

Products’ fitness for their intended use as portable generators.

        42.     The foregoing deceptive acts and practices were directed at consumers.

        43.     The foregoing deceptive acts and practices are misleading in a material way

because they fundamentally misrepresent and/or omit the material characteristics of the Products

to induce consumers to purchase them.

        44.     Plaintiff and New York Subclass members were injured as a direct and proximate

result of Defendant’s violation because (a) they would not have purchased the Products on the

same terms if the true facts concerning their defective nature and dangerous propensity to leak

gasoline had been known; and (b) the Products did not perform as promised. As a result,

Plaintiff and members of the New York Subclass have been damaged either in the full amount of

the purchase price of the Generators or in the difference in value between the Generators as

warranted and the Generators as actually sold.




                                                  9
Case 1:19-cv-04916-KAM-JO Document 13 Filed 11/14/19 Page 10 of 12 PageID #: 55



         45.     On behalf of himself and other members of the New York Subclass, Plaintiff

 seeks to recover his actual damages or fifty dollars, whichever is greater, three times actual

 damages, and reasonable attorneys’ fees.

                                            COUNT IV
                               (Violation of New York G.B.L. § 350)

         46.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

 set forth herein.

         47.     Plaintiff brings this claim individually and on behalf of the members of the Class

 and New York Subclass against Defendant.

         48.     Based on the foregoing, Defendant has engaged in consumer-oriented conduct

 that is deceptive or misleading in a material way which constitutes false advertising in violation

 of Section 350 of the New York General Business Law by failing to disclose that the Product’s

 defective nature causes it to leak gasoline and is thus unfit to be used as a generator.

         49.     The foregoing advertising was directed at consumers and was likely to mislead a

 reasonable consumer acting reasonably under the circumstances.

         50.     This omission has resulted in consumer injury or harm to the public interest.

         51.     Plaintiff and New York Subclass members were injured as a direct and proximate

 result of Defendant’s violation because (a) they would not have purchased the Products on the

 same terms if the true facts concerning their defective nature and dangerous propensity to leak

 gasoline had been known; and (b) the Products did not perform as promised. As a result,

 Plaintiff and members of the New York Subclass have been damaged either in the full amount of

 the purchase price of the Generators or in the difference in value between the Generators as

 warranted and the Generators as actually sold.




                                                  10
Case 1:19-cv-04916-KAM-JO Document 13 Filed 11/14/19 Page 11 of 12 PageID #: 56



        52.     On behalf of himself and other members of the New York Subclass, Plaintiff

 seeks to enjoin the unlawful acts and practices described herein, to recover actual damages or

 five hundred dollars per violation, whichever is greater, three times actual damages, and

 reasonable attorneys’ fees.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

 judgment against Defendant, as follows:

                a.     For an order certifying the nationwide Class and the Subclass under Rule
                       23 of the Federal Rules of Civil Procedure and naming Plaintiff as
                       representative of the Class and Subclass and Plaintiff’s attorneys as Class
                       Counsel to represent the Class and Subclass Members;

                b.     For an order declaring the Defendant’s conduct violates the statutes
                       referenced herein;

                c.     For an order finding in favor of Plaintiff, the nationwide Class, and the
                       Subclass on all counts asserted herein;

                d.     For compensatory, statutory, and punitive damages in amounts to be
                       determined by the Court and/or jury;

                e.     For prejudgment interest on all amounts awarded;

                f.     For an order of restitution and all other forms of equitable monetary relief;

                g.     For an order awarding Plaintiff and the Class and Subclass their
                       reasonable attorneys’ fees and expenses and costs of suit.

                                         JURY DEMAND

        Plaintiff hereby demands a trial by jury on all claims so triable in this action.




                                                  11
Case 1:19-cv-04916-KAM-JO Document 13 Filed 11/14/19 Page 12 of 12 PageID #: 57




 Dated: November 14, 2019
                                       Respectfully submitted,


                                       By:     /s/ Philip L. Fraietta
                                                 Philip L. Fraietta

                                       BURSOR & FISHER, P.A
                                       Philip L. Fraietta
                                       Alec M. Leslie
                                       888 Seventh Avenue
                                       New York, NY 10019
                                       Telephone: (646) 837-7150
                                       Facsimile: (212) 989-9163
                                       Email: pfraietta@bursor.com
                                               aleslie@bursor.com

                                       Counsel for Plaintiff




                                      12
